NUMBER 13-16-00284-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


IWR OPERATING, LLC,                                                      Appellant,

                                           v.

SUNBREAKER SERVICES, LLC,                                                Appellee.


                   On appeal from the 135th District Court
                        of Jackson County, Texas.


                                       ORDER

                Before Justices Garza, Perkes, and Longoria
                             Order Per Curiam

      This cause is before the Court on the record and appellant’s brief. Appellant’s

brief was filed on June 24, 2016. Appellee requested and obtained an extension to file

a brief until August 24, 2016. To date, appellee has not filed a brief. The Court, having

fully examined the record and appellant’s brief hereby ORDERS appellee to file its brief
with this Court on or before October 10, 2016. Further motions for extension of time will

not be favorably entertained by the Court.

                                                             PER CURIAM


Delivered and filed the
26th day of September, 2016.




                                             2